Neither the trial court nor the Springfield Court of Appeals found any collusion between the applicant and the insurer's medical examiner. The case was not tried below on that theory, and as I read the record it does not justify a finding "that they were joint participants" in a "fraud attempted to be perpetrated upon defendant."
However, it does not follow that respondent should recover. The case was tried as an action at law before the court sitting as a jury. The policy was issued on the "stipulated premium plan," and alleged misrepresentations made in securing the same should be ruled as provided in Section 6192, Revised Statutes 1919, which is as follows:
"No representation made in obtaining or securing a policy of insurance on the life or lives of any person or persons shall be deemed *Page 1301 
material, or render the policy void, unless the matter misrepresented shall have actually contributed to the contingency or event on which the policy is to become due and payable, and if so contributed in any case, shall be a question for the jury."
Misrepresentations are complained of in the following questions and answers constituting a part of the insured's written application, which answers the insured said elsewhere in her application were "full, complete and true:"
"D. Have you ever consulted a physician for any ailment or disease not included in your above answers? A. No.
"E. What physician or physicians, if any, not named above, have you consulted or been treated by within the last five years, and for what illness or ailment? A. Dr. J.W. Love, Springfield, Missouri, April 9, 1919. Tonsils removed. Results good."
The uncontradicted evidence is that in September, 1918, less than one year immediately preceding the date of this signed application, the insured consulted Dr. Lee Cox, of Springfield, Missouri, who diagnosed her case, concluded that she had exophthalmic or toxic goiter, and prescribed for her on that account. Question E plainly called for the facts that the applicant had consulted Dr. Cox and that he had treated her for toxic goiter, and her subsequent representation in the application that all of her answers, including this one, were "full, complete and true," was false. Her written application, therefore, contained a misrepresentation which not only directly concealed from defendant the fact that she had within the past year consulted a physician who had treated her for toxic goiter, but indirectly and effectually concealed from defendant the fact that at the time she signed the application she had toxic goiter. This misrepresentation fully sustained the trial court's finding that "she made no mention of her affliction in her written application and medical examination but concealed the same." The trial court further properly found that "her then disease of goiter caused her, shortly thereafter, to undergo an operation therefor, resulting in pneumonia and death" and "that her said disease thereby contributed to her death."
While it may be that defendant's medical examiner, as the trial court found, knew that the applicant had a goiter, it does not follow that he knew she had exophthalmic or toxic goiter, and as Dr. Harrison, testifying for defendant, said it is the person having the latter form of disease who "is not deemed insurable by insurance companies generally." While rapid pulse and protrusion of the eyes are symptoms of this form of goiter, he further testified that "the local examiner does not always discover this ailment, as the symptoms are sometimes intermittent and protrusion of the eyes does not always accompany the toxic form." I find no evidence that at or prior to the date of her written application the symptom of protrusion of the *Page 1302 
eyes had appeared, unless it be the testimony of Dr. O.O. Smith, who examined the insured on her admission to the hospital in St. Louis on August 2, 1919, to the effect that he "got the information from her that she had exophthalmia for the past four months." It is significant that this information apparently came from the patient's own history of her case rather than from this physician's examination of her. This circumstance in evidence, considered in the light of the above mentioned testimony of Dr. Harrison that the symptoms of this particular ailment "are sometimes intermittent," makes it by no means certain, if not improbable, that this symptom was apparent when the insurer's medical examiner examined her and made his report to defendant on July 15, 1919. From the abstract of Dr. Cox's testimony it appears that his diagnosis was based upon effects observed upon this patient's nerves and circulation. As to the exterior appearance of the goiter the applicant's mother and sister testified that it could be "readily seen." Dr. Cox testified that "it was not a large goiter." Mattie Schuler, who worked with the applicant in the Frisco Office Building at Springfield, testified, "I saw her almost every day in and about the building where we worked and was with her in a social way," and further said that she did not know she had a goiter until some two or three weeks before she went to the hospital in St. Louis early in August, 1919, when she told her that "the doctors thought she had a goiter and she would probably have to go to St. Louis to be operated on." B.O. Chandler, chief clerk in the transportation department of the Frisco, issued a hospital permit to the insured on July 17, 1919, and she talked to him about an operation. He and she worked at the same desk, sitting just opposite each other, and he testified that he didn't know she had a goiter until she told him about it, that he "had never noticed it." However the applicant's appearance may have impressed the medical examiner, there is nothing in the record to indicate that he knew that the applicant had exophthalmic or toxic goiter, or that he knew that her answer to question E was not "full, complete and true." Defendant and its medical examiner were entitled to have a "full, true and complete" answer to this question, and if given it would have disclosed that she had a goiter, that it had been pronounced toxic and was of such a serious nature as to require the treatment of a physician. The matter misrepresented in the insured's written application thus effectually concealed from the insurer the fact that she had exophthalmic or toxic goiter, and so actually contributed to the contingency or event on which the policy was to become due and payable, that is, the death of the insured. Of the existence of this fact it does not appear that defendant's medical examiner had any knowledge. It follows that the trial court erred in not finding for defendant, and the majority opinion properly holds that the judgment should be reversed. *Page 1303